1    WILLIAM F. TARANTINO (CA SBN 215343)
     WTarantino@mofo.com
2    KWAN PARK (SBN 306719)
     BPark@mofo.com
3    ROBERT SANDOVAL (SBN 311032)
     RSandoval@mofo.com
4    MORRISON & FOERSTER LLP
     425 Market Street
5    San Francisco, California 94105-2482
     Telephone: 415.268.7000
6    Facsimile: 415.268.7522
7    TRITIA M. MURATA (CA SBN 234344)
     TMurata@mofo.com
8    MORRISON & FOERSTER LLP
     707 Wilshire Boulevard, Suite 6000
9    Los Angeles, California 90017-3543
     Telephone: 213.892.5200
10   Facsimile: 213.892.5454
11   Attorneys for Plaintiff
     CALIFORNIA GROCERS ASSOCIATION
12
13                         UNITED STATES DISTRICT COURT
14                      NORTHERN DISTRICT OF CALIFORNIA
15
16   CALIFORNIA GROCERS                           Case No. 3:21-cv-00863-WHO
     ASSOCIATION, a California non-profit
17   organization,
                                                  PLAINTIFF CALIFORNIA
18                      Plaintiff,                GROCERS ASSOCIATION’S
                                                  NOTICE OF VOLUNTARY
19          v.                                    DISMISSAL UNDER RULE 41
                                                  OF THE FEDERAL RULES OF
20   CITY OF OAKLAND, a charter                   CIVIL PROCEDURE
     municipality,
21
                        Defendant.
22
23
24
            NOTICE IS HEREBY GIVEN that pursuant to Federal Rule of Civil
25
     Procedure 41(a)(1)(A), Plaintiff California Grocers Association hereby voluntarily
26
     dismisses the above-captioned action without prejudice, with each party to bear its
27
     own costs and attorneys’ fees.
28
                                           1
                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
     sf-4513805
1    Dated:       June 17, 2021            MORRISON & FOERSTER LLP
2
3
4                                          By:    /s/ William F. Tarantino
                                                  William F. Tarantino
5
                                                  Attorneys for Plaintiff
6                                                 CALIFORNIA GROCERS
                                                  ASSOCIATION
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
                          PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
     sf-4513805
